POSTER, Circuit Judge
(dissenting).
The, rule is clearly stated in Milwaukee, etc., Ry. Co. v. Kellogg, 94 U. S. 469, 475, 24 L. Ed. 256, as follows: “It must appear that the injury was the natural and probable consequence of the negligence or wrongful act, and that it ought to have been foreseen in the light of the attending circumstances.”
There is no dispute as to the facts. Conceding that the aeeident was caused by an explosion of gas escaping from a drip pipe belonging to appellant, it is undisputed that this drip pipe was on appellant’s premises. It was closed by a gate valve, and no oil or gas could escape unless the valve was left open. Por the purpose of preventing the stealing of gasoline, the valve was protected by a cap which was locked. Only one day before the aeeident appellant discovered that the lock on the valve was broken. However, the.breaking of the lock did not cause the gas to leak out of the drip pipe. While another lock was not placed on the drip pipe until after the aeeident, it does not seem to me that there was any unreasonable delay in replacing the lock amounting to negligence, particularly as the drip- pipe was perfectly safe unless the valve was tampered with and left open. It cannot be said that the aeeident resulted from any negligence in failing to more promptly replace the lock. Furthermore, appellant was under no duty to the publie to lock its valves. In order to impress appellant with negligence, it is necessary to hold that it should have anticipated that, because the lock was broken, a trespasser, not necessarily the one who broke the lock, would come to steal gasoline and leave the valve dripping; that later on the wind would blow from the south; that the gas would be so wet as to be heavier than air, not always its condition; that it would traverse the sunken road instead of going elsewhere; that it would seep into the storm cellar; and that someone would enter the storm cellar with an open light. To my mind this is entirely too fantastic a. chain of circumstances to be anticipated by any reasonable person. It would be useless to attempt to review all the authorities, as the decision in each case necessarily depends upon its own peculiar circumstances. However, in the ease of Jennings v. Davis, 187 F. 703, in which the facts were somewhat similar to those in the case at bar, in a well-considered opinion, the Court of Appeals for the Fourth Circuit reached a conclusion different to that of the majority in this ease. That ease well illustrates the application of the -rule to a *401combination of unusual circumstances such as here disclosed.
I think appellant was entitled to the general affirmative charge, and I therefore respectfully dissent.